Although it may sometimes seem otherwise, and especially so here lately, it has not often been the case, looking back over the last thirty years, that decisions are made in this Court on a division of three to three, and fortunately when it has been done, such case or cases have generally been submerged in things forgotten and are seldom again referred to or cited. But it may be safely asserted that this is the first case affirmed in this Court on an equally divided vote when the affirming opinion has followed the minority view among the authorities, as has been done here, on the most important issue in the case, namely here, as to the right of one of a group to sue in slander when the alleged slander, taking the context thereof in its entirety — as all the authorities agree must be done, instead of picking out excerpts therefrom here and there as been done in this case — is addressed to a group and it avers that one or the other, not all but one or the other, of that group is the guilty party and there is no charge in the language used that any particular one of them is meant. This is the rule as laid down in four out of five standard textbooks on the subject in general and approved use in this state and throughout *Page 77 
the country and is the rule pronounced by what ought to be taken as an array of cases, cited in the principal dissenting opinion, so numerous as to be overwhelming.
Textbooks, encyclopaedias and restatements are valuable, however, only as they truly reflect the decisions on the particular point, and cases not precisely in point aid only as to general principles. Here we have a precise point and the only case which holds with the affirming opinion is the old case, Forbes v. Johnson, 11 B. Mon. 48, 50 Ky. 48, whereas every other case throughout the country on the precise point has held to the contrary. And the modern cases from Kentucky are among the strongest we have in support of the proposition that words to be slanderous must refer to a particular person, or if more than one, must be inclusive of all of them. See Louisville Times Co. v. Emrich, 252 Ky. 210, 66 S.W.2d 73, 75, a stronger case on its facts for the plaintiffs than is the case now before us, in which the court said that "if the words used really contain no reflection on any particular individual, no averment can make them defamatory," and Louisville Times v. Stivers, 252 Ky. 843,68 S.W.2d 411, 97 A.L.R. 277. Books aside, our English language ought not be made subject to any such distortion that an assertion that one of you did it, or one or the other of you did it will mean the same as all of you did it, or every one of you did it.
Still more unfortunate, however, is that the decision, if subsequently followed or regarded as authority, will eventuate in a distinct disservice both to employers and employes in this state. Most employes in this section of the country are employed without any fixed term of service; wherefore, they are at liberty to withdraw at any time without notice. In consequence, the employer has the privilege to terminate the service at any time without notice, and without any reasons to be given. Such was the employment in the present case. If an employer finds that some irregularity has happened which cannot be permitted and he has reason to suspect that the wrong *Page 78 
has been committed by one of the members of a group, but has no way to find out which individual of them was the wrongdoer, the employer may thereupon discharge the entire group from the service and may decline to give any reason therefor either to the employe or any one else.
There are not many employers, as may be said to their credit, who, although having the legal right, would deem it naturally right to throw an entire group of several out of work when it is to be seen that the probabilities are that only one of the group was the guilty party; so that, as was done here, the just and normal thing to be done would be to call the group together, inform them that the employer desires to know which one of them committed the offense, with the request or demand that the offender speak up with an admission, and, if he has it, an explanation, to the end that all the other members of the group may be freed of suspicion, and may go on in the employment with a clean record, and none would have thought until the decision announced in this case that the employer did not have the right to do this or that in doing it he would slander every member of the group. That is a circumstance in business employments which has happened over and over everywhere and thousands of times, yet nobody has ever until now supposed throughout the years of modern judicature that it was a matter to be brought to court.
It will, therefore, be much cheaper to employers in this State henceforward, cheaper in money even if cheaper in conduct to discharge the entire group without any personal interview with them, giving no reason, rather than to run the risk of having a three to three court mulct them in large damages for taking the course which the employer ought to prefer to take and which the employe ought also to prefer, to the end not to discharge all of a group when only one therein deserved it. Then, how could it be otherwise than that an obvious disservice has been done both to employer and employe by what has been decided, or rather adjudicated, in this case — except, *Page 79 
of course, as to the particular plaintiff who emerges with a large sum of the employer's money?
Nor, in my judgment, is the case maintained on the issue of malice, which in the controlling opinion is sought to be worked out on the basis of intemperance in the language used, inferring malice therefrom when the direct proof is that there was no actual malice.
The following principles are found in Scott-Burr Stores Corp. v. Edgar, 181 Miss. 486, 177 So. 766, 767:
1. The burden of proof in malice is upon the plaintiff;
2. The malice must be actual and not technical;
3. Such malice is required both to destroy the privilege and to award punitive damages.
The language used in the Edgar case was, "You stole some razor blades from this store and put them in your pocket." This was slander per se, and carried implied malice. Yet in the first Edgar case, 165 So. 623, it was held that punitive damages were not allowable. Such, also, was the holding in the second case,181 Miss. 486, 177 So. 766. In the latter case there was proof that the manager was angry and intemperate in his language. The text from Newell on Slander and Libel was quoted and approved as follows: "If the defendant honestly believed the plaintiff's conduct to be such as he described it, the mere fact that he used strong words in describing it is no evidence of malice. The fact that the expressions are angry and intemperate is not enough; the proof must go further and show that they are malicious."
Further defining actual malice, we stated, "Actual or express malice, as distinguished from malice in law, in its ordinary sense denotes ill will, a sentiment of hate or spite, especially when harbored by one person towards another, and exists when one with a sedate, deliberate mind and formed design injures another, as where the person is actuated by ill will in what he does and says, with a design to willfully or wantonly injure another," citing Newell on Slander. *Page 80 
In the instant case the words were not spoken by Prenger, who stood in the relationship of Swanson in the Edgar case, and since under the Edgar case the words if spoken by Prenger would not have been intemperate, the rule applies more sharply to the words spoken by Burnie, who was not acting under any purpose or motive of his own, since he was acting strictly under Prenger's orders. There was no occasion for personal animosity or spite. The approaching Christmas season made it important to keep his sales force intact. Spite and malice are unreasoning and without purpose, yet here there was both reason and purpose, both of which concerned the interest of Montgomery Ward, and not of Burnie. Such purpose was to discover the negligent actor in the interest of Montgomery Ward. Burnie's conduct was not only consistent with a purpose to serve his employer, but inconsistent with personal spite. The very fact that he used pressure, tactless though it may have been in its exercise, is nevertheless consistent with a desire to serve his company, and emphasize the reason and purpose of his acts, for it was by so doing that he thought to move the guilty party, in fairness to the others, to speak up and admit it. There is no contradiction of his statement that had the identity of the offending party been disclosed he would not have discharged any of them. This shows that he had no desire to cause harm or personal inconvenience to any of the three. In this connection, the doctrine in the Edgar case is in point, to wit: "If the evidence adduced is equally consistent with either the existence or non-existence of malice, there can be no recovery, for there is nothing to rebut the presumption which has arisen in favor of the defendant from the privileged communication."
Also, "It is not sufficient in a case such as this that the evidence be consistent with the existence of actual malice, or even that it raise a suspicion that the defendant might have been actuated by malice or a doubt as to his good faith. It must affirmatively prove the existence of actual *Page 81 
malice, and to do so it must be more consistent with the existence of actual malice than with its nonexistence."
Burnie did not know which of the three was guilty, and he did not say that any particular one of them was guilty; therefore he could have had no actual malice against any one of them on account of it. This is a much weaker case upon the facts than the Edgar cases. In the Edgar cases the language actually charged a crime, was not denied, and was directed to an identified party. The act and language of Burnie in the present case was wholly impersonal. Either the decision in the Edgar cases was wrong, or the result in the instant case must be so, and we ought to adhere to our own deliberately decided cases, else the law in each case will be only what the judge may prefer it to be in the particular case.
L.A. Smith, Sr., and Alexander, JJ., concur in the foregoing dissent.